Citation Nr: 1425670	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1975 to January 1979 with subsequent service in the United States Army Reserve and periods of active and inactive duty for training (ADUTRA and INADUTRA) from January 1975 to August 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), and reopened and then denied on the merits a previously denied claim for service connection for bipolar disorder, also claimed as depression, anxiety, agoraphobia, and insomnia.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board notes that the Veteran has filed a claim for service connection for PTSD.  However, the Veteran has several psychiatric diagnoses of record.  Furthermore, the Veteran filed a claim in May 2003 seeking benefits for "schizophrenia, Depression NSC."  In December 2006, the Veteran filed a claim seeking service connection for depression/psychiatric condition.  Thereafter, the Veteran submitted a June 2007 VA letter from Dr. J.G. in which he contended that the Veteran was receiving treatment for nightmares about the injury he sustained to his right hand during service.  Dr. J.G. reported that the Veteran was diagnosed with major depression, bipolar disorder, and cocaine abuse.  In an unappealed July 2007 rating decision, the RO denied service connection for depression/a psychological condition.  

In the instant claim, the Veteran continues to seek service connection for a mental disability however variously diagnosed as due to the documented hatchet injury he sustained to his right hand during service.  Thus, the Veteran's current claim for service connection for PTSD is based on the same factual basis as the previously claimed depression/psychiatric condition; therefore, new and material evidence is necessary to reopen the claim.  Accordingly, the issue has been recharacterized on the title page as such.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The claim was previously remanded by the Board in October 2012 for further development.  The issue of entitlement to an earlier effective date for the award of a permanent and total rating for pension purposes (non-service-connected pension) was also remanded by the Board in October 2012.  The Board notes that a September 2009 letter granted the Veteran an earlier effective date and the Veteran has not expressed disagreement with this determination.  As such, the issue is no longer before the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the September 2009 letter that granted an earlier effective date for non-service-connected pension benefits, VA treatment records dated April 2011 to March 2013, and a November 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final decision issued in July 2007, the RO denied entitlement to service connection for depression; psychological condition (an acquired psychiatric disorder).  

2.  Evidence submitted since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

3.  The most persuasive evidence of record shows the Veteran does not have a current PTSD diagnosis that conforms to DSM-IV.  

4.  The most persuasive evidence of record shows the Veteran's acquired psychiatric disorders, other than PTSD, did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the July 2007 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In light of the Board's favorable decision to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, no discussion of the VA's duty to notify and assist is necessary for this matter.  
In regards to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the notice requirements were accomplished in letters sent in August 2008 and February 2009, prior to the initial rating decision.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, personnel records, and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2009 and May 2012.  A November 2012 addendum opinion was also obtained.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners based their conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the October 2012 remand directives, which included attempting to obtain Reserve treatment records, obtaining outstanding VA treatment records, and obtaining a VA addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for depression; psychological condition.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a July 2007 rating decision, the RO reopened and denied entitlement to service connection for depression; psychological condition.  The RO concluded that the evidence failed to show the condition occurred in or was caused by service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on July 11, 2007.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

The Board notes additional personnel records were associated with the Veteran's claims file following the July 2007 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Here, the newly-associated service personnel records are not relevant to the instant claims as they do not show any in-service complaints or diagnosis of a psychiatric disorder, or any relationship between the Veteran's psychiatric disorder and active service.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted based upon these service personnel records. 

The evidence of record at the time of the July 2007 rating decision included the Veteran's service treatment records; VA treatment records dated May 2003 to June 2003 and March 2006 to May 2006; and a June 2007 letter from a VA physician that stated the Veteran had nightmares and mixed emotions about the injury to his right hand in service.  

The Veteran submitted an application to reopen his claim in July 2008.  The evidence received since the July 2007 rating decision includes VA treatment records dated July 1979 to June 2011; statements from the Veteran dated September 2008, November 2008, and February 2009 that assert the Veteran's psychiatric disorder is related his service-connected right hand injury; a 1980 Certificate of Appreciation for Outstanding Service to Cuban Refugee Support; an April 2009 VA examination, a July 2009 statement in which the Veteran relates his psychiatric disorder to his duties as a military policeman during the Cuban Refugee events; a February 2010 VA examination; a March 2010 statement in which the Veteran relates his psychiatric disorder to an incident when a jeep ran over a sergeants legs; a March 2010 statement in which the Veteran relates his psychiatric disabilities to his involvement in the Cuban Refugee Support; internet articles regarding Fort McCoy and the Cuban Refugee Support; and a May 2012 VA examination and November 2012 addendum opinion.  

The Board finds that some of the evidence received since the July 2007 rating decision is new in that it was not previously of record.  Of note the statements from the Veteran relating his current psychiatric disorder to his participation in the Cuban Refugee Support and witnessing a sergeant having his legs ran over.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the Veteran now asserts that his psychiatric condition may be due to these new stressors and these stressors were not considered in previous rating decisions, the evidence is also material.  As new and material evidence to reopen the claims for service connection for an acquired psychiatric disorder has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 

Analysis

The Veteran contends that he has an acquired psychiatric disorder that is related to several incidences in-service.  

First, the Veteran asserts that his acquired psychiatric disorder is due to an in-service injury to his right hand, for which the Veteran is currently service connected.  In a September 2008 statement the Veteran reported that a hatch cover slammed on his right hand.  The Veteran reported that he repeatedly asked for the hatch to be opened, however, no one heard him.  The Veteran reported that eventually he pulled his own hand out of the hatch and was unsure of what the outcome of his injuries would be.  In a November 2008 statement the Veteran further reported that after his right hand injury he felt uneasiness between himself and the commander.  The Veteran reported that he was relieved of duty for about two months and had flashbacks and nightmares since the incident.  In a February 2009 statement the Veteran again asserted that his PTSD was a result of the incident that caused his service-connected right hand injury.  

Second, the Veteran asserts that his acquired psychiatric disability is related to his participation in the Cuban Refugee events in 1980 at Fort McCoy.  In his May 2009 notice of disagreement, the Veteran reported that he also believed that anxiety and stress during his duties as a military policeman during the Cuban Refugee events of 1980 contributed to the development of the claimed psychiatric disability.  The Veteran noted that during this incident the Cuban government emptied its prisons of many of its most dangerous and hardened criminals and allowed them to "emigrate" to the United States.  The Veteran further reported that the "refugees" were held in camps, under US military control while plans to deal with their disposition were made.  

In July 2009 the Veteran submitted a "Certificate of Appreciation for Outstanding Service to Cuban Refugee Support", in 1980 at Fort McCoy, Wisconsin.  
On his March 2010 VA Form 9, the Veteran reported that sirens remind him of the time the sirens went off while at Fort McCoy during the period when he was guarding the Cuban prisoners.  He reported that they were required to guard the most hardened criminals from the nation of Cuba.  He reported other similar holding facilities had riots and prisoners actually broke out from Fort McCoy.  The Veteran reported that one of his friends named "Gulf" apprehended one of the escapees outside of the compound.  The Veteran reported that their fear and unrest was real, well founded, and lasted for a two week period.  He reported that since that time he has been nervous, excitable, "get uptight" when he hears sirens, and has nightmares every night of either his hand being smashed or his experience at Fort McCoy.  In March 2010 the Veteran submitted two documents about the Cuban Refugees.  One article regarding Fort McCoy noted that in May 1980 Fort McCoy was designated as a Resettlement Center for Cuban refugees.  The article noted that approximately 15,000 Cubans were housed through October.  The other was a September 1980 newspaper clipping about Cubans rioting at Fort McCoy.  

Finally, the Veteran asserts that his acquired psychiatric disorder is due to an incident in which a jeep ran over the legs of a fellow soldier.  In a March 2010 stressor statement the Veteran reported that while at summer reserve training at Fort McCoy a jeep approached with a passenger and a driver.  The Veteran reported that he should have stopped the jeep and had the passenger dismount and act as a "ground guide" for the driver but failed to do so and the jeep ran over the sergeant mere feet from his location.  The Veteran reported that he was upset with himself because of this incident.  The Veteran further reported that the sergeant should have not been asleep at the time but he still felt guilty because of the accident.  The Veteran reported that both legs were broken and the Veteran later saw him on crutches and could not look him in the face.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

In regards to the Veteran's claim of service connection for PTSD, the Board must first determine whether the Veteran currently has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), which requires that a diagnosis of a mental disorder conform to the DSM-IV. 

Service treatment records are absent of any complaints, treatment, or diagnosis of any psychiatric disorders, to include PTSD.  An August 15, 1975, treatment record shows that a hatch fell on the Veteran's right hand causing lacerations and fractures of the ring and middle fingers.  The Veteran's January 1979 separation report of medical examination is also absent of any diagnosis of a psychiatric disorder.  

An April 1984 report of medical examination completed during the Veteran's Reserve service is absent of any complaints, treatment, or diagnosis of any psychiatric disorders.  On the report of medical history, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

Post-reserve service, a May 2003 VA treatment record shows that the Veteran was diagnosed with alcohol and cocaine dependence and substance induced depression.  

A June 2007 letter from a VA physician notes that the Veteran was diagnosed with major depression, bipolar disorder, and cocaine abuse.  The physician reported that the Veteran had received treatment for nightmares about the injury he had to his right hand while in service.  The examiner also reported the Veteran continued to have a lot of mixed emotions about this injury.  

A July 2008 treatment record shows that the Veteran first developed problems with depression in 1990-91.  Another July 2008 VA treatment record shows that the Veteran was diagnosed with bipolar disorder NOS, psychosis, cocaine dependence, and alcohol dependence.  

An August 2008 VA domiciliary treatment record shows that the Veteran was diagnosed with alcohol dependence, cocaine dependence, cannabis dependence, opiate dependence, polysubstance dependence, nicotine dependence, major depression, schizophrenia, bipolar disorder by history, anxiety disorder, and posttraumatic stress disorder per the Veteran.  Another August 2008 treatment record shows that the Veteran was diagnosed with PTSD and bipolar disorder. 

An October 2008 treatment record shows that the Veteran reported that from age six to eight he was engaged in sexual play with a neighbor child and stated that this caused him lifelong guilt and problems.  The Veteran also reported the in-service injury to his hand and that these two issues continued to cause him chronic problems.  

A December 2008 treatment record notes that the Veteran believed he had PTSD and reported that he had been diagnosed with bipolar disorder in the past.  The examiner noted that both diagnoses were "somewhat suspect."  

The Veteran was afforded a VA examination in April 2009.  The examiner noted that service treatment records contained no documented treatment for a diagnosis of or complaints of a mental health condition.  The examiner also noted the childhood and military incidents reported by the Veteran in October 2008.  The examiner acknowledged the Veteran's stressor of having his in-service right hand injury.  

After review of the Veteran's medical history and mental status examination, the examiner concluded that the Veteran's mental health condition did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran exhibited few signs and symptoms suggestive of PTSD, all of which were mildly distressing and not interfering with the Veteran's ability to function on a day-to day basis.  The examiner also noted that the Veteran had a diagnosis of bipolar disorder by history which was not evidence in the present examination though he reported auditory hallucinations.  The examiner acknowledged, based primarily on the historical record, the diagnosis of bipolar disorder with psychotic feature, auditory hallucinations, by history in partial remission.  The examiner further noted that the Veteran had a well-established history of substance use disorder in remission.  The examiner concluded that the Veteran's concerns with depression and insomnia did not appear to warrant distinct and separate diagnoses and appeared to be components of the Veteran's bipolar disorder and substance disorder diagnoses.  There was no evidence to suggest that the Veteran's bipolar disorder, which was first diagnosed approximately 18 years after his discharge from the military, was caused by or a result of the Veteran's service-connected conditions.  Similarly there was no evidence to suggest that the Veteran's mental health condition was aggravated by his service-connected condition.  

An August 2009 group counseling record shows a notation of a diagnosis of PTSD.  

A November 2009 discharge summary shows diagnoses of depression NOS, cocaine dependence, cannabis abuse, alcohol abuse, and PTSD.  

A June 2009 opinion from a VA licensed clinical social worker reported that the veteran was being seen for treatment of PTSD, as a result of his military service.  The social worker reported that the Veteran displayed symptoms consistent with chronic severe PTSD and that this pattern of behavior had gone on since his injury in the military.  The social worker reported that the Veteran reported short temper, nightmares about the event, frequent intrusive memories of the event, has avoided talking about the event and has difficulty sleeping through the night.   The Veteran also reported panic attacks in large crowds, in unfamiliar places and when he needs to interact with others that he does not know well.  

An October 2010 VA treatment record shows that the Veteran was diagnosed with cocaine dependence, rule out malingering, and a history of PTSD, depression, NOS, cannabis abuse, and alcohol abuse.  Another October 2010 VA treatment record shows that the Veteran reported that his PTSD was not usually triggered by anything but caused him to have sporadic nightmares.  The Veteran reported that his PTSD is related to his hand being crushed and hearing screams of a fellow soldier who had his legs run over.  Another October 2010 VA treatment record shows that the Veteran was diagnosed with PTSD, cocaine dependence, and a history of depression, cannabis dependence, and alcohol dependence.  

An April 2011 treatment record notes that the Veteran gave an unclear history of PTSD.  The Veteran reported flashbacks, nightmares, and hypervigilance but the examiner noted that his actions were incongruent with his statements.  The examiner noted that the Veteran reported that he is "jumpy" to the sounds of sirens and avoids heavy traffic but enjoys going to the casino where there are presumably many loud noises and many people.  The examiner also noted that the Veteran was vague about his irritability and appeared to contemplate "correct answers" to questions and selectively withheld information.  The examiner also noted that the Veteran readily admitted to symptoms when prompted by questions but was unable to state these symptoms without prompting. 

A June 2011 VA treatment record shows that the examiner noted the Veteran endorsed PTSD symptoms although many of the activities he participated in were often incongruous with severe PTSD, like playing basketball, baseball, ping pong, cards, "going out", going to the casino, and out to dinner.  

To reconcile the various psychiatric diagnoses noted above, the Veteran was afforded another VA examination in May 2012.  The examiner concluded that the Veteran did not meet the criteria for PTSD under DSM-IV but did have cocaine abuse and depressive disorder, NOS.  The examiner concluded that the Veteran's cocaine abuse was resolved for the present time and did not impact functioning.  The examiner acknowledged the Veteran's reported stressors of the hatch incident, jeep incident, and participation in the Cuban Refugee support at Fort McCoy.  The examiner concluded that none of these stressors met Criterion A, i.e., was adequate to support the diagnosis of PTSD.  The examiner also noted that none of these stressors were adequate to support the Veteran's fear of hostile military or terrorist activity.  The examiner found that the Veteran met Criterion B and E in that he had recurrent distressing dreams of the events, and the duration of the symptoms were more than one month.  However, the Veteran did not meet Criterion C or D in that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and there were no persistent symptoms of increased arousal.  The examiner noted that the Veteran reported nightmares three times per week.  The examiner concluded that there was no constellation of mental health conditions that would indicate PTSD.  

Based on the above, the Board finds that while the Veteran has reported several in-service stressors, the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a).  

First, the Board acknowledges the Veteran's assertions that he has a current diagnosis of PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of PTSD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding whether those symptoms meet the DSM-IV criteria for a diagnosis of PTSD requires medical expertise that the Veteran has not demonstrated.  See Jandrea v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a current diagnosis of PTSD.  

The Board also observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  

The Board finds that the PTSD diagnoses of record were based solely on the Veteran's reported history.  The Board notes the first mention of a PTSD diagnosis was the August 2008 VA domiciliary treatment record.  The treatment record shows that the PTSD diagnosis was noted as "per the Veteran" and it appears that diagnosis continued in the VA treatment records.  The Board also points to the December 2008 treatment record that noted that the Veteran believed he had PTSD and reported that he had been diagnosed with bipolar disorder in the past.  The examiner noted that both diagnoses were "somewhat suspect".  Additionally, the April 2009 VA examiner found that the Veteran exhibited few signs and symptoms suggestive of PTSD, all of which were mildly distressing and not interfering with the Veteran's ability to function on a day-to day basis.  

Furthermore, the Board points to the April 2011 treatment record that shows the Veteran reported flashbacks, nightmares, and hypervigilance but the examiner noted that his actions were incongruent with his statements.  The examiner noted that the Veteran reported that he is "jumpy" to the sounds of sirens and avoids heavy traffic but enjoys going to the casino where there are presumably many loud noises and many people.  The examiner also noted that the Veteran was vague about his irritability and appeared to contemplate "correct answers" to questions and selectively withheld information.  The examiner also noted that the Veteran readily admitted to symptoms when prompted by questions but was unable to state these symptoms without prompting.  Additionally, the Board points to the June 2011 VA treatment record that shows that the examiner noted the Veteran endorsed PTSD symptoms although many of the activities he participated in were often incongruous with severe PTSD, like playing basketball, baseball, ping pong, cards, "going out", going to the casino, and out to dinner.  

As such, the Board assigns little probative value to the PTSD diagnoses of record, as seen in the Veteran's VA treatment records and in a June 2009 letter from a VA social worker because the diagnosis is not credible.

Instead the Board finds the May 2012 examination and November 2012 addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the May 2012 VA examiner is a VA psychologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Moreover, as indicated above, the May VA examination report and November 2012 addendum opinion essentially reconciled and substantiated the diagnoses of the Veteran's mental condition, and in doing so, established a sound medical basis for ruling out a PTSD diagnosis in accordance with DSM-IV.

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).  The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also finds that a preponderance of the evidence is against a finding that the Veteran's other psychiatric disorders are related to his service.  In so concluding, the Board again finds the May 2012 VA examination and November 2012 addendum opinion to be most persuasive in determining what other psychiatric disorders the Veteran has and whether those disorders are related to his service.  Again, the Board notes that the May 2012 VA examiner reviewed the Veteran's claims file and medical history and conducted an examination of the Veteran before diagnosing cocaine abuse and depression.  Additionally, in the November 2012 addendum opinion the examiner also included a diagnosis of bipolar disorder.  The May 2012 examiner noted that the Veteran had been diagnosed with chemical abuse and depression and that these issues would better account for the Veteran's reported symptoms.  The examiner further concluded that there was no indication that these diagnoses had a relationship to the events in the military.  

In the November 2012 VA addendum opinion, the VA examiner further explained that the Veteran's claimed in-service incidents could not be considered actuating events that could cause a mental illness as there would be no enduring trauma.  The examiner noted that there was nothing that was traumatic enough to initiate a trauma response, or a mental disorder.  Similarly, the examiner concluded, there was nothing that would trigger a chemical dependency, or result in a chemical abuse pattern in an attempt to cope with a traumatic event.  The examiner concluded that there was simply no logical progression when considering a process of mental illness.  The examiner also concluded that any possible bipolar disorder could not be related to or a result from the above concerns.  The examiner explained that bipolar disorder was a neurochemical process in the brain that would be unaffected by the above noted concerns.  The examiner explained that again, there was simply no evidence for a logical connection.  The examiner also explained that if there was a bipolar diagnosis, there would no reason to expect it to deviate from the typical initiation/progression of mental illness.  The examiner explained that the above concerns would not have a neurophysical foundation for causing bipolar disorder.  This opinion is consistent with the prior April 2009 VA examiner's opinion that the Veteran's mental health condition was not caused or aggravated by a service connected condition.   

Additionally, the Board notes the June 2007 VA letter that arguably attributes the Veteran's psychiatric conditions to his in-service hand injury.  However, the Board finds that this opinion is based solely on the Veteran's reported history rather than the physician's own opinion and review of the Veteran's claims file, which contains relevant information regarding the Veteran's medical and lay history.  The opinion is not credible in light of later opinions containing persuasive rationales for why the Veteran's claimed mental condition is not related to in-service events.  As such, the Board assigns little probative value to the June 2007 letter that attributes the Veteran's acquired psychiatric disabilities to his military service.   

The Board also acknowledges any assertion by the Veteran that any of his psychiatric disabilities are related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, determining the etiology of his acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding nature and etiology of his acquired psychiatric disorders requires medical expertise that the Veteran has not demonstrated.  See, Jandreau, supra.  As such the Board assigns no probative weight to the Veteran's assertions that his acquired psychiatric disabilities are related to service.    

The Board also acknowledges any assertions by the Veteran that he has suffered from psychiatric symptoms since service.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's assertions that he has suffered from psychiatric symptoms since service to be inconsistent with the other (lay and medical) evidence of record.  The Board points to the Veteran's service treatment records, which are absent of any complaints, treatment, or diagnosis of any psychiatric disorders.  The Board also points to the April 1984 Reserve report of medical examination which is also absent of any complaints, treatment, or diagnosis of any psychiatric disorders.  Additionally, on the report of medical history, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The Board also notes that while the Veteran reported in July 2008 that he first had problems with depression in 1990-91,VA treatment records, dated July 1979 until March 2013 are absent of any complaints of psychiatric symptoms until March 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Veteran's credibility is also called into question when considering the observations made by VA personnel.  The Board again points to the April 2011 treatment record that shows the examiner noted that the Veteran was vague about his irritability and appeared to contemplate "correct answers" to questions and selectively withheld information.  The examiner also noted that the Veteran readily admitted to symptoms when prompted by questions but was unable to state these symptoms without prompting.   See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  As such, the Board assigns little probative value to the Veteran's assertions that he has suffered from psychiatric symptoms since service.  

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent with the other lay and medical evidence of record, which fail to show complaints of psychiatric symptoms until almost 20 years after discharge from active military service.  

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's acquired psychiatric disorders are properly afforded such consideration, as psychoses is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of continued psychiatric symptoms after service, service connection based on continuity of symptomatology is not warranted.  

Lastly, there is no evidence of record that the Veteran's psychosis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with any psychiatric disorder until the May 2003 diagnoses of alcohol and cocaine dependence and substance induced depression, more than 20 years after discharge from service.  

For all the foregoing reasons, the Board finds that the claim for service connection of an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, the appeal is granted to this limited extent.

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


